PD-0320-15
                                PD-0320-15                          COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                 Transmitted 3/25/2015 12:47:12 AM
                                                                   Accepted 3/26/2015 10:50:45 AM
                                                                                      ABEL ACOSTA
                               No. PD-________                                                CLERK


              IN THE COURT OF CRIMINAL APPEALS OF TEXAS


                          JOHNNY GABRIEL CASTRO,
                                 Appellant,

                                         vs.
March 26, 2015
                             THE STATE OF TEXAS,
                                   Appellee


            ON PETITION FOR DISCRETIONARY REVIEW
       FROM THE THIRD COURT OF APPEALS AT AUSTIN, TEXAS
                   APPEAL NO. 03-12-00730-CR
                 FROM TRAVIS COUNTY, TEXAS


              APPELLANT’S MOTION FOR EXTENSION OF TIME
              TO FILE PETITION FOR DISCRETIONARY REVIEW

   TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
   APPEALS:

           Appellant Johnny Gabriel Castro files his Motion for Extension of

   Time to File Petition for Discretionary Review, and respectfully states as

   follows:

           The unpublished opinion of the Third Court of Appeals affirming

   appellant’s conviction was issued March 13, 2015. The deadline for filing a

   petition for discretionary review (“PDR”) in this court is Monday, April 13,

   2015.
      Appellant Castro’s attorney on appeal was court-appointed, and will

be filing a PDR on an unpaid, pro bono basis as Texas law does not

authorize a court-appointed attorney for filing a PDR, and appellant does not

have funds to hire an attorney for this appellate task.

      Mr. Castro asks this court for a 30 day extension of time to file his

PDR from the current deadline , making it due on or before Wednesday,

May 13, 2015. Attorney Sherwood will be arguing a criminal appeal at the

Fifth Circuit on April 8, 2015 in No. 14-50287, United States of America v.

Charles William St. Clair, VI, and has an Appellant’s Brief due on April 23,

2015 in the Fifth Circuit in No. 14-50908, United States of America v. David

Ernesto Martinez. Because of these upcoming deadlines, attorney Sherwood

will be unable to prepare a properly-researched and written PDR by the

current deadline of April 13, 2015. Therefore, appellant requests a 30 day

extension to May 13, 2015 to file his PDR.

      This motion requesting an extension of time is not being brought for

the purposes of delay only, but so that a properly drafted PDR may be

presented to this court for its consideration in deciding whether to grant

discretionary review.




                                        2
      WHEREFORE, PREMISES CONSIDERED, appellant Johnny

Gabriel Castro respectfully prays that this court grant this motion and extend

the time for filing his petition for discretionary review to May 13, 2015.

                                                       Respectfully submitted,

                                                     /s/ Gregory Sherwood

                                                    GREGORY SHERWOOD
                                                                      Attorney
                                                             P.O. Box 200613
                                                    Austin, Texas 78720-0613
                                                               (512) 484-9029

                                                Attorney on PDR for Appellant
                                               JOHNNY GABRIEL CASTRO


                        CERTIFICATE OF SERVICE

       I certify that a true copy of this document was served on March 25,
2015 either through the State’s electronic filing service provider (“EFSP”) or
by email upon the Travis County District Attorney’s Office, P.O. Box 1748,
Austin, Texas 78767 at email addresses: AppellateTCDA@co.travis.tx.us or
scott.taliaferro@co.travis.tx.us, and either through the EFSP or by email
upon the Office of the State Prosecuting Attorney, P.O. Box 13046, Austin,
Texas 78711 at its email address: information@spa.texas.gov.



                                                     /s/ Gregory Sherwood




                                       3